Exhibit 10.1

 

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT

 

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED WAREHOUSING CREDIT AND
SECURITY AGREEMENT (this “Third Amendment”) is made effective as of the 20th day
of May, 2019, by and among WALKER & DUNLOP, LLC, a Delaware limited liability
company (“Borrower”), WALKER & DUNLOP, INC., a Maryland corporation (“Parent”),
and PNC BANK, NATIONAL ASSOCIATION (“Lender”).

 

R E C I T A L S

 

WHEREAS, Lender, Borrower and Parent are parties to that certain Second Amended
and Restated Warehousing Credit and Security Agreement, dated as of
September 11, 2017, by and among Borrower, Parent, and Lender, as amended by
that First Amendment to Second Amended and Restated Warehousing Credit and
Security Agreement, dated as of September 15, 2017 and that Second Amendment to
Second Amended and Restated Warehousing Credit and Security Agreement, dated as
of September 10, 2018 (as amended, the “Credit Facility Agreement”), whereby
upon the satisfaction of certain terms and conditions set forth therein, the
Lender agreed to make Warehousing Advances from time to time, up to the
Warehousing Credit Limit (each such term as defined in the Credit Facility
Agreement).

 

WHEREAS, Borrower has requested, and Lender has agreed, pursuant to the terms
hereof, to modify certain terms of the Credit Facility Agreement as set forth in
this Second Amendment.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Second Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.              Recitals.  The Recitals are hereby incorporated into
this Second Amendment as a substantive part hereof.

 

Section 2.              Definitions.  Terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Facility Agreement.

 

Section 3.              Amendments to Credit Facility Agreement.  The Credit
Facility Agreement is hereby amended as follows:

 

(a)           The following defined terms set forth in Section 12.1 of the
Credit Facility Agreement are hereby deleted in their entirety and replaced with
the following:

 

‘“Applicable Base Rate” means for any day, a fluctuating per annum rate of
interest equal to the sum of (a) the higher of (i) the Prime Rate and (ii) the
Federal Funds Open Rate plus thirty five basis points (0.35%), and (b) one and
15/100th percent (1.15%).  The calculation and determination of the Applicable
Base Rate shall be made daily by the Lender and such determination shall, absent
manifest error, be final, conclusive and binding upon Borrower and the Lender. 
Changes in the Applicable Base Rate shall

 

--------------------------------------------------------------------------------



 

become effective on the same day as the Lender changes its Prime Rate or a
change occurs in the Federal Funds Open Rate, depending upon which rate is
applicable on that day to the determination of the Base Rate.’

 

‘“Applicable Daily Floating LIBO Rate” means, for any day, a rate per annum
equal to the Daily LIBO Rate for such day, plus one and 15/100th percent
(1.15%).’

 

Section 4.              Ratification, No Novation, Effect of Modifications. 
Except as may be amended or modified hereby, the terms of the Credit Facility
Agreement are hereby ratified, affirmed and confirmed and shall otherwise remain
in full force and effect.  Nothing in this Second Amendment shall be construed
to extinguish, release, or discharge or constitute, create or effect a novation
of, or an agreement to extinguish, release or discharge, any of the obligations,
indebtedness and liabilities of Borrower or any other party under the provisions
of the Credit Facility Agreement or any of the other Loan Documents, unless
specifically herein provided.

 

Section 5.              Amendments.  This Second Amendment may be amended or
supplemented by and only by an instrument executed and delivered by each party
hereto.

 

Section 6.              Waiver.  The Lenders shall not be deemed to have waived
the exercise of any right which they hold under the Credit Facility Agreement
unless such waiver is made expressly and in writing (and no delay or omission by
any Lender in exercising any such right shall be deemed a waiver of its future
exercise).  No such waiver made as to any instance involving the exercise of any
such right shall be deemed a waiver as to any other such instance, or any other
such right.  Without limiting the operation and effect of the foregoing
provisions hereof, no act done or omitted by any Lender pursuant to the powers
and rights granted to it hereunder shall be deemed a waiver by any Lender of any
of its rights and remedies under any of the provisions of the Credit Facility
Agreement, and this Second Amendment is made and accepted without prejudice to
any of such rights and remedies.

 

Section 7.              Governing Law.  This Second Amendment shall be given
effect and construed by application of the law of the Commonwealth of
Pennsylvania.

 

Section 8.              Headings.  The headings of the sections, subsections,
paragraphs and subparagraphs hereof are provided herein for and only for
convenience of reference, and shall not be considered in construing their
contents.

 

Section 9.              Severability.  No determination by any court,
governmental body or otherwise that any provision of this Second Amendment or
any amendment hereof is invalid or unenforceable in any instance shall affect
the validity or enforceability of (i) any other such provision or (ii) such
provision in any circumstance not controlled by such determination.  Each such
provision shall be valid and enforceable to the fullest extent allowed by, and
shall be construed wherever possible as being consistent with, applicable law.

 

Section 10.            Binding Effect.  This Second Amendment shall be binding
upon and inure to the benefit of Borrower, Parent, Lender, and their respective
permitted successors and assigns.

 

2

--------------------------------------------------------------------------------



 

Section 11.            Counterparts.  This Third Amendment may be executed in
any number of counterparts, each of which shall be deemed to be an original and
all of which shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Third Amendment under their respective seals as of the day and year first
written above.

 

 

WALKER & DUNLOP, LLC, as Borrower

 

 

 

By:

/s/ Richard M. Lucas

 

Name: Richard M. Lucas

 

Title: Executive Vice President, General Counsel & Secretary

 

 

 

 

 

WALKER & DUNLOP, INC., as Parent

 

 

 

By:

/s/ Richard M. Lucas

 

Name: Richard M. Lucas

 

Title: Executive Vice President, General Counsel & Secretary

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ John Harvey

 

Name: John Harvey

 

Title: Vice President

 

THIRD AMENDMENT TO SECOND AMENDED AND RESATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT

 

--------------------------------------------------------------------------------